Citation Nr: 1028758	
Decision Date: 07/03/10    Archive Date: 08/10/10

DOCKET NO.  08-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for Hodgkin's lymphoma.  



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from July 2001 to 
November 2001 and on active duty from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Jackson, Mississippi.  The file was 
forwarded to the Board from the Philadelphia, Pennsylvania RO, 
which otherwise has jurisdiction of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends essentially, that he developed a back 
disorder and Hodgkin's lymphoma during or as a result of his 
military service and that he aggravated a preexisting hearing 
disorder therein.

The Veteran's service treatment records, apart from his 
enlistment physical dated in December 2000, were unable to be 
located.  A formal finding to this effect was made by the RO and 
the Veteran was duly notified of this.  The record also contains 
a "PRE-DEPLOYMENT" Health Assessment, completed by the Veteran 
indicates no change in his physical condition since the December 
2000 physical.

With respect to the Veteran's back, he contends that he developed 
back pain while driving vehicles over rough terrain while he was 
in Iraq.  The Veteran is competent to report that he experienced, 
and continues to experience, back pain.  Moreover, he has 
reported post-service VA treatment for back pain.  These records 
should be obtained.  Under these circumstances, the Board finds 
that the low threshold necessary for establishing entitlement to 
a VA examination has been met and that the Veteran should 
therefore be afforded an examination to identify the nature and 
etiology of any diagnosed back disorder.  See, e.g. McClendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  

The Veteran should also be afforded a VA examination to determine 
whether the indications of his preexisting hearing disorder, 
which was noted at his entry into the reserves, continue to be 
present, and if so, if they are appearances of aggravation.  The 
Veteran is competent to report that his ability to hear decreased 
after being exposed to loud noises in service.  An examination is 
necessary in order to determine whether the Veteran's hearing 
did, in fact, get worse during his service and, if so, whether 
this represented a mere progression of his underlying disorder or 
whether such disorder was permanently aggravated by the Veteran's 
exposure to noise in service.  

Finally, with respect to the Veteran's Hodgkin's lymphoma, this 
disease is subject to presumptive service connection if it is 
manifest to a compensable degree within 1 year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307; 3.309.  In this 
case, the Veteran separated from the service on May 2004; he was 
diagnosed with Hodgkin's lymphoma in August 2005, approximately 3 
months after the expiration of the 1 year period referenced in 38 
C.F.R. § 3.307.  However, a letter from the Veteran's private 
physician indicated that the Veteran probably had the disease for 
some time prior to the actual tissue biopsy that enabled the 
diagnosis of the disease.  It is unclear what the basis for this 
opinion was, and it is unclear whether there are any medical 
symptoms noted that could otherwise support this conclusion.  
Given the private physician's statement and the relatively close 
proximity in time between the actual diagnosis and the end of the 
1 year presumptive period, the Board finds that a medical opinion 
should be obtained that addresses whether it is at least as 
likely as not (at least 50 percent likely) that the Veteran's 
Hodgkin's lymphoma was present within 1 year of his release from 
active military service.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to identify all of the treatment 
that he received for his back disorder, his 
hearing disorder, and his Hodgkin's disease 
since his release from the service.  Based on 
the Veteran's response, all relevant 
treatment records should be sought, to the 
extent that they are not already in the 
claims file.  VA treatment records should be 
obtained, including those from the Lebanon VA 
Medical Center.  If records are identified 
but cannot be obtained this fact, together 
with the attempts that were made to locate 
the records, should be clearly documented in 
the claims file and the Veteran should be 
notified of VA's inability to obtain the 
records.

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any back disorder 
that is found.  If a back disorder is 
diagnosed, the examiner should set forth his 
or her opinion as to whether it is at least 
as likely as not (at least 50 percent likely) 
that the disorder onset during, or was caused 
or aggravated by, the Veteran's military 
service.  The examiner should set forth his 
or her rationale in detail.  If no conclusion 
may be reached without resort to undue 
speculation, the examiner should fully 
explain why this is the case.  

3.  The Veteran should also be scheduled for 
a VA audiological evaluation.  The examiner 
should be requested to determine (a) whether 
the Veteran now has hearing loss, and if so, 
whether it got worse since his entry into 
service, and (b) if so, whether this was due 
to a natural progression of the Veteran's 
pre-service hearing disorder or whether it at 
least as likely as not (at least 50 percent 
likely) represented an in-service permanent 
aggravation of the Veteran's preexisting 
hearing disorder.  The examiner should fully 
explain all of his or her conclusions in his 
or her report.  If the examiner is unable to 
provide the requested opinion, he or she 
should explain why this is the case in his or 
her report.

4.  A medical opinion should be requested 
addressing whether it is at least as likely 
as not (at least 50 percent likely) that the 
Hodgkin's disease that was diagnosed by 
biopsy in August 2005 was present to a 
compensable degree prior to May 12, 2005.  If 
an examination is necessary in order to 
obtain such an opinion, then such examination 
should be performed.  If the examiner is 
unable to provide the requested opinion with 
the requisite level of certainly, he or she 
should fully document why this is the case in 
his or her report.

5.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


